DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments were proposed to Attorney of record on 02/18/2020 and authorization for the examiner’s amendments was given on an email communication by Charles M. Shonkwiler on 02/22/2020.
The application has been amended as follows:
Abstract:
Amended Abstract, dated 06/26/2017, is made on a separate page according to the attached Abstract sheet.
Specification:
Page 3, between the second and the third paragraphs, inserted the title of --Brief Description of Figures--
Page 3, in fourth paragraph, first line, prior to “a schematic diagram of the significant…”, inserted --FIG. 1 shows--
Page 3, between the fourth and the fifth paragraphs, inserted the title of --Detailed Description--
Page 3, in fifth paragraph, 7th line, [[Therefrom]] is deleted and in place inserted --Therefore--
Page 4, in third paragraph, following the term “optical adjustment device”, the reference numeral [[3]] is deleted and in place inserted --30--
Claims:
Each of claims 14, 19, 24, 25, 26, 28, and 33 are amended according to the attached Examiner’s Amendments.
Claim 15 is cancelled.
Response to Applicant’s Appeal Brief
In view of Appeal Brief, filed on 11/23/2020, and the above examiner’s amendments, the following rejections are withdrawn from the Final Rejection, mailed on 05/14/2020.
Objection to claim 14
Rejections of claims 14-23 under 35 U.S.C. 112(b)
Rejection of claims 14-23 under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. (US 2005/0045090)
Rejection of claims 14-23 under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al. (US 2013/0168902)
Rejection of claims 14-23 under 35 U.S.C. 102(a)(1) as being anticipated by Kruth et al. (US 2009/0206065)

Rejoinder
Claim 14 is allowable. Claims 24-33 are previously withdrawn from consideration as a result of a restriction requirement, Claims 24 and 33 include all the limitations of the allowable claim 14. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, III, as set forth in the Office action mailed on 05/14/2020, is hereby withdrawn and claims 14 and 16-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a device for additively manufacturing three-dimensional objects”, as claimed in claim 14, “a method of additively manufacturing a three-dimensional component”, as claimed in claim 24, and “a computer readable medium comprising computer-executable instructions”, as claimed in claim 33.
The closest references of Ikegami et al. (US ‘090), Herzog et al. (US ‘902), and Kruth et al. (US ‘065) fail to disclose an optical focus tracking device comprising at least one focusing lens actuatable by electronic machine data derived at least in part from the sensor values to impart a first focus adjustment to reflected radiation detected by the process monitoring system followed by a second focus adjustment to the melting beam emitted by the laser melting device, wherein the at least one focusing lens is arranged between the scanner and the sensor device, as claimed in claim 14.
Also, the above closest references fail to disclose imparting a first focus adjustment to reflected radiation detected by the process monitoring system using an optical focus tracking device comprising at least one focusing lens actuatable by electronic machine data derived at least in part from the sensor values, wherein the at least one focusing lens is arranged between the scanner and the sensor device, and imparting a second focus adjustment to the melting beam emitted by the laser melting device after the first focus adjustment, as claimed in claims 24 and 33.
Therefore, claims 14 and 16-33 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743
03/09/2021